Citation Nr: 9926368	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for 
periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had recognized active service from October 1956 
to March 1959 and from January 1961 to March 1964.  

In December 1993, the entitlement to service connection for 
periodontal disease was denied.  The veteran perfected an 
appeal therefrom.  On appellate review in July 1997, the 
Board of Veterans' Appeals (Board) granted entitlement to 
service connection for periodontal disease.  In a July 1997 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO), effectuating the Board's decision, 
rated the disability as zero percent disabling, effective 
from April 23, 1987.  The veteran disagreed with the assigned 
rating and perfected an appeal therefrom. 

In January 1999, the RO granted entitlement to an increased 
evaluation to 20 percent for temporomandibular joint disorder 
(TMJ), effective from February 18, 1997.  A statement of the 
case was issued to the veteran in January 1999.  In March 
1999, the veteran stated that he would like to withdraw the 
issue from appeal.  In view of the foregoing, the Board finds 
that the veteran has properly withdrawn the foregoing issue 
from appellate review and as such, additional development in 
this regard is not warranted.  38 C.F.R. § 20.204 (1998).  

In July 1999, the veteran submitted additional clinical data 
in support of his claim.  VA regulations provide that any 
pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1998).  In this case, the veteran has submitted a written 
waiver of RO initial review.  Thus additional development in 
this regard also is not warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  In July 1997, the Board granted entitlement to service 
connection for periodontal disease, thereby reasoning that 
the evidence was in equipoise as to whether the disease and 
residuals are due to the service-connected trauma to teeth 8 
and 9.

3.  The veteran's periodontal disease is productive of loss 
of teeth with three lower teeth remaining.  The missing teeth 
can be restored by a suitable prosthesis. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for periodontal disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.150, 
Diagnostic Code 9913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1997, the Board granted service connection for 
periodontal disease and that same month, the RO, effectuating 
the Board's decision, rated the disability as 10 percent 
disabling, effective from April 23, 1987.  The veteran 
disagreed with the noncompensable evaluation and appealed the 
July 1997 rating decision.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see 
also AB v. Brown, 6 Vet. App. 35 (1993). 

The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the relevant evidence 
of record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 


Background

As previously noted in July 1997, the Board granted service 
connection for periodontal disease, and in July 1997, 
effectuating the Board's decision, the RO evaluated the 
disease as noncompensably disabling, effective from April 23, 
1987.  In reaching its decision, the Board reasoned that the 
evidence was in equipoise as to whether the disease and 
residuals are due to the service-connected trauma to teeth 8 
and 9.  The Board considered the veteran's service medical 
records and Board decision dated in October 1986 granting 
outpatient dental treatment at VA expense and service 
connection for the loss of teeth numbers 8 and 9 due to 
trauma.  The Board also considered various VA and non-VA 
medical reports dated from March 1971 to September 1984, 
which primarily reference unrelated disorders. 

Also considered were reports from the United States Post 
Office dated from April to June 1987, showing that in April 
1987 the veteran complained of pain and swelling of the gum 
area and difficulty with eating due to gum disease; textbook 
articles entitled "Gum Disease The Invisible Epidemic" and 
"Pyorrhea-Disease of the Gums"; an April 1987 medical 
statement in which T.P.W., DDS, stated that the veteran had 
chronic, generalized, moderate to advanced periodontitis; and 
numerous VA and non-VA medical reports extending from June 
1987 to May 1987, discussed below.

The Board also considered a June 1987 VA examination report 
that revealed some mobile teeth due to bone loss, caries, 
calculus and fair to good oral hygiene.  The report also 
noted that radiographs showed severe bone loss of the 
posterior teeth with tilting of the molars.  A September 1987 
statement, in which Dr. R.E.J. stated that the veteran had 
chronic generalized periodontal disease that was not related 
to the tooth loss of numbers 8 and 9 and a dental 
consultation report dated in September 1987, revealing loose 
teeth and an assessment of periodontitis, were also 
considered.

A January 1988 statement from K.H.B., DDS, M.S.; VA 
examination report dated in May 1988 disclosing a few missing 
teeth with fair oral hygiene; VA outpatient treatment reports 
dated from April 1989 to June 1990; and a July 1990 statement 
from R.J.F., M.D., showing that a diagnosis of periodontal 
disease due to the loss of teeth number 8 and 9 were also 
considered.  In the July 1990 statement, the physician stated 
that the loss of the teeth creased an occlusal discrepancy, 
which contributed to the bone loss from periodontal disease.   

In June and August 1990, C.B.G., DDS, stated that the 
veteran's periodontal disorder was a direct result of his 
service-related injury to teeth numbered 8 and 9.  In a 
September 1990 statement, K.L.P., M.D., stated that 
examination of the veteran revealed advanced periodontal 
disease.  The veteran had trauma to the anterior teeth 
resulting in the loss of the central incisors during service 
and that bone loss could occur as secondary to trauma.  
K.L.P. added that the service-related injury was at least a 
contributing factor in the progression of his periodontal 
disease.  In May 1992, E.H., M.D. stated that the veteran had 
severe bone loss, numerous mobile teeth and many teeth with 
periapical involvement.  The diagnosis was periodontitis 
generalized, chronic, advanced.  

VA examination in August 1993 revealed severe periodontitis 
which required removal of all teeth and complete denture 
fabrication.  As a result of the veteran's disorder, he could 
not masticate food.  Diagnostic testing revealed severe bone 
loss and it was noted that the service-connected disability 
possibly contributed to the severity of periodontitis.  The 
diagnosis was severe periodontitis which required removal of 
all teeth.  

In February and July 1994 statements, E.S., M.D., stated that 
the veteran's extensive periodontal disorder would ultimately 
cause the loss of all of his teeth.  The veteran had very 
remarkable bone loss in the maxillary anterior region and the 
bone loss seemed to be largely from an old traumatic 
incident.  The trauma caused irregular bone deterioration and 
loss which eventually loosened existing bridgework.  The 
bridgework was further weakened by periodontal disease which 
now encompassed the entire mouth.  In November 1994, E.S. 
reiterated that the veteran's extensive periodontal disease 
would ultimately cause tooth loss.  The veteran had large 
irregular bone loss in the maxillary anterior region which 
was probably due to a previous traumatic incident.  A number 
of his teeth were lost and bridgework was placed in the area 
several years before.  The physician stated that the 
bridgework did not restore the bone contour of the area and 
made the adjustments to dentures a difficult one.  The 
traumatic incident that made the bridgework necessary was a 
contributing factor in the difficulty with fitting the 
veteran's denture.  Also, in a separate November 1994 
statement, E.S. noted that on examination, the veteran 
complained of speech impediments, pain when chewing, a 
shrinking jaw line, difficulty with eating, and the inability 
to function with removable dentures.  Clinical examination 
revealed missing teeth numbers 1-16, 17, 21, 22-26, 28-32, 
ulcers, and skeletal atrophy.  Radiographs showed advanced 
residual ridge resorption and some resorption of basal bone.  
The impression was degenerative atrophy.  

At his personal hearing in May 1995, the veteran testified 
that his dentures did not fit and fixture creams provided 
little assistance.  The veteran acknowledged that implants 
were recommended and that he only had three teeth remaining 
in the lower portion of his mouth.  The veteran also 
testified that he could wear his dentures some of the time 
but they slid out and did not function properly.  They caused 
difficulty when eating and speaking, and he had ulcers as a 
result of his disability.   

On VA examination in October 1995, findings showed that the 
veteran had all remaining teeth extracted and that he had 
received a full prosthesis, which had been fabricated the 
year before by a private dentist.  The veteran also had a 
defect of the 8 and 9 area although the impairment did not 
affect everyday activities or present other ancillary 
problems.  The diagnosis was partial edentulous veteran with 
new dentures.  

In a July 1996 statement, Dr. P. stated that the veteran had 
a bony defect from teeth numbers 8 and 9 which were service-
connected.  Because of bone loss, the veteran had difficulty 
with talking, eating, and wearing ill-fitting dentures due to 
his service-connected disability.  The doctor concluded that 
the service-connected disability needed more consideration 
for increased disability.

VA examination reports in June and July 1996 show that the 
veteran maintained that he had a 2.5-centimeter x 1.6-
centimeter defect of the anterior area which affected his 
speech, his ability to chew food, and wear dentures.  
Objective evaluations revealed that the veteran needed an 
operation to remove bone spicules of the trauma areas 8 and 9 
and that he probably needed bone graft and surgery to correct 
the defect so that he could wear upper dentures.  The 
disability interfered with chewing and speaking.  Tenderness 
around teeth 8 and 9 due to bone spicules was also detected.  
The diagnosis, in June 1996 and July 1996, in essence, was a 
very large maxillary defect which did not allow veteran to 
wear dentures, as the tissue under 8 and 9 was sore and the 
veteran complained of malocclusion, which affected TMJ and 
ears.

In July 1996, M.P., M.D., wrote that review of the veteran's 
claims folder revealed that he did not have his original 
teeth so it was impossible for him to determine whether his 
tooth loss from periodontal disease was related to traumatic 
loss of number 8 and 9.  The only thing he could ascertain 
was that based upon the veteran's medical records some 
dentists said it was related to trauma while others said it 
was not related.  The physician then reviewed the clinical 
findings and stated that the veteran was unable to wear a 
denture because of the bone chip working its way out of the 
defect. 

On examination in August 1996, objective findings were 
similar to those recorded on VA examinations in June and July 
1996, although it was noted that the veteran had several bone 
chips of the defect site.  The diagnosis was veteran was 
totally edentulous individual and had been that way for 
several years.  Periodontal disease caused the loss of the 
veteran's remaining teeth.  There is no connection between 
the trauma he suffered with number 8 and 9 and the loss of 
his remaining teeth from periodontal disease.

In a December 1996 statement, Dr. M.P. wrote that the veteran 
participated in physical therapy for constant TMJ pain.  The 
pain was caused by overclosure of his mandible.  The trauma 
to teeth numbered 8 and 9 which was service-connected had 
deformed this part of his ridge and prevented him from 
wearing upper dentures.  The doctor stated that he planed to 
perform flap surgery and reconstruct the area to make a 
smooth ridge where the veteran could wear dentures.  In 
January and March 1997, Dr. M.P. stated that the only reason 
for the veteran's speech impediment, pain with chewing, 
difficulty with eating, and inability to function with 
removable denture was his service-connected disability, the 
loss of number 8 and 9 and the resulting bony defect.

In a February 1997 statement, B.A.M. stated that the veteran 
was in constant pain from gum disease. 

On VA examination in April 1997, the veteran complained of an 
inability to wear upper and lower removable prosthesis.  
Objective findings revealed a maxillary torus (measuring 2-3-
millimeters) at the anterior, posterior, and mediolateral 
dimensions.  The veteran had hyperplastic tissue with 
prominent bony area at the anterior maxilla and bony 
prominence/undercuts at Numbers 2, 5, 12, and 15 areas.  
Numbers 22, 21, and 27 were present with periodontal disease 
(moderate periodontitis) and maximum range of opening was 45 
without discomfort.  During examination, the veteran did not 
wear the maxillary prosthesis but he wore the mandibular 
prosthesis.  Specific evaluation showed that the veteran was 
not able to wear the maxillary prosthesis.  The diagnosis was 
numbers 22, 21, and 27 moderate periodontitis and bony 
undercuts numbers 2, 5, 12, 15 and maxillary torus.  

In an April 1997 statement, a VA Doctor of Dental Surgery 
recalled the aforementioned clinical findings and added that 
the veteran was not wearing a maxillary prosthesis at that 
time, although he was wearing a mandibular prosthesis.  The 
impression was bony undercuts in maxillary arch and could be 
removed so veteran could wear a maxillary prosthesis to 
enhance esthetics and phonetics.  

In a May 1997 statement, another doctor stated that the 
veteran was not wearing his prosthesis.  The physician then 
stated that plans for a denture adjustment were discussed, 
but the veteran refused to have the denture adjustment.  The 
veteran was given denture care instructions and informed of 
proper use of the maxillary prosthesis.  He was also advised 
to avoid the maxillary anterior area.  The veteran however 
was reluctant on following oral care instructions and proper 
use of the maxillary prosthesis.  

VA outpatient treatment reports show that the veteran 
participated in physical therapy for TMJ.  Clinical entries 
from A.T.T., M.D., dated from February to May 1997 show that 
the veteran was evaluated for soft tissue of the anterior 
maxilla and that he was not able to wear upper dentures.

Subsequent to the Board's 1997 decision, the record consists 
of a September 1997 letter, in which M.D.B., DDS, stated that 
examination of the veteran revealed severe pain due to 
residual root tips of the left in his mouth with some 
extractions he previously had.  The root tips caused an 
infection of his entire mouth.  The veteran was not able to 
wear his upper plate due to extreme discomfort and poor fit.  
Surgery to remove root tips was recommended.  

A September 1997 computer printout listing the veteran's 
proposed treatment plan is also of record.  The printout 
shows that an alveoloplasty not in conjunction with 
extractions and surgical removal of residual tooth roots and 
complete upper prosthesis, 6 weeks after root removal and 
alveoloplasty were proposed.

VA treatment reports dated from June 1997 to January 1998 
show on examination in June 1997 findings revealed a 
maxillary denture present with occlusion perimetritis.  The 
assessment was occlusal perimetritis.  Findings in December 
1997 show that the veteran had advanced periodontal disease 
with 60 percent bone loss.  Dentition was poor for 
mastication.  

A VA examination report dated in February 1998 shows that the 
veteran complained of difficulty with masticating and 
speaking.  On physical examination, an edentulous maxillary 
arch and partly edentulous mandibular arch were observed.  
There was no loss or limitation of mandibular movements.  The 
maxillary denture was unstable and lacked retention and the 
mandibular partial denture were unstable and had a poor 
occlusal plane.  A loss of masticatory efficiency due to non-
serviceable prosthesis was observed.  Findings also showed 
that the maxillary residual ridge was irregular but the 
alveolar bone was adequate.  The remaining mandibular teeth 
had severe horizontal bone loss and gingival recession.  On 
the medial aspect of tooth number 22, a 6-millimeter 
periodontal defect was observed and on tooth number 27 a 9-
millimeter pocket to the apex mandibular teeth was detected.  
High bleeding and plaque index were noted.  There was no 
limitation on range of motion and no limitation to maximum 
opening.  The right masseter muscle was tender to palpation.  
The maxillary residual ridge had a retained root fragment in 
areas numbered 4-5.  The ridge was irregular and tender to 
palpation in areas numbered 4-5.  No noticeable defects of 
the hard palate or maxilla were observed.  The maxillary 
ridge was adequate for denture prosthesis and the mandibular 
residual ridge-posterior bilateral were atrophical.  All 
masticatory surfaces could be replaced by prosthesis.  The 
diagnoses were edentulous maxillary arch, partly edentulous 
mandibular; periodontitis of mandibular teeth, advance; and 
non-serviceable full prosthesis (complete maxillary partial 
mandibular dentures).  

In an undated addendum, when asked whether the veteran was 
permanently unable to wear prosthesis or whether not wearing 
the prosthesis was the veteran's choice, the physician stated 
that surgery would enable the veteran to wear a maxillary 
prosthesis.

Also of record are the following: VA outpatient treatment 
reports dated from January to March 1998; a September 1998 
medical record showing that the veteran was aware of the need 
to have his root tips removed but did not want any surgery 
performed; and a list of the veteran's medical prescriptions 
dated from 1997 to 1998.  

At VA examination in November 1998, the examiner noted that 
the veteran had an upper denture made approximately five 
years before at his own expense.  He however did not wear the 
prosthesis except when he wanted to eat solid food.  The 
veteran added that he did not wear the denture because of 
pain of the 5-6 area of the maxilla and because of the left 
TMJ.  Soreness of the area of the upper right maxillary 
alveolus also caused pain.  

On physical examination, the veteran was edentulous of the 
maxilla and had decreased range of motion.  He complained of 
clicking, popping, and pain of the TMJs, bilaterally, which 
restricted his range of motion of the mandible.  There was no 
maxillary denture or lower partial and there were only three 
mandibular teeth remaining.  Very little masticatory function 
was available and buccal exostoses of the maxilla, 
bilaterally, as well as some redundant tissue of the anterior 
maxilla were noted.  Findings also showed that the entire 
maxillary dentition was absent and that only three remaining 
lower teeth, numbers 21, 22, and 27, remained.  The veteran's 
teeth were in very poor periodontal repair and were in need 
of extraction.  The masticatory surfaces of the edentulous 
maxilla were irregular with four buccal extososes involved on 
the maxilla, bilaterally.  There was questionable bone 
fragment of the mesial of the number 6 area.  The veteran's 
inter-ridge measurement at maximum opening was only 25-
millimeters and the examiner could not ascertain why there 
was limitation of motion.  Lateral motion was virtually non-
existent.  

The conclusions were that the veteran had a restricted range 
of motion of the mandible and the examiner stated that he was 
unable to ascertain the exact etiology of the restriction; 
the veteran had irregular bony prominence of the maxilla as 
well as redundant soft tissue of the anterior region; 
questionable residual root tips or bone fragments of the 
upper right maxilla; and that the veteran had advanced 
periodontal disease involving the residual three mandibular 
teeth.

The examiner, in part, recommended that the veteran undergo 
appropriate treatments to "free-up" the mandible for 
greater range of motion.  The examiner added that failure to 
succeed would have an adverse affect on the success of the 
subsequent prostheses construction.  Prior to any prostheses 
construction, however, the veteran needed a recontour of the 
maxillary arch to exostoses and redundant tissue of the 
anterior maxilla.  A root tip of this area of the upper right 
canine would need to be explored and removed as well.  

VA treatment reports dated from October 1997 to June 1999 
primarily showing treatment for various unrelated disorders 
are also of record.  Included within the reports, however, is 
an October 1997 dental service note showing that an 
assessment of loss of teeth maxillary complete mandibular 
partial, retained most fragments maxillary arch and 
periodontitis mandibular teeth with gingivitis secondary to 
veteran's poor compliance to oral hygiene instruction, non-
serviceable prosthetic replacements.  After examination, the 
examiner added that the veteran had been informed of proposed 
treatments and told that he needed to follow through with the 
complete proposal.  

Law and regulation

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 
(1998), and they are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 (1998).

Additionally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prior to February 18, 1994 periodontitis was rated by 
analogy.  When an unlisted disorder is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for disorders of doubtful diagnosis, or for 
those not full supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to disorders of functional origin.  
38 C.F.R. § 4.20.

A 10 percent rating is warranted for loss of one-half of the 
masticatory surface where the medial line is the point of 
division, where all the lower anterior teeth are missing or 
where all of the upper anterior teeth are missing.  Where, 
however, the tooth loss does not involve loss of continuity 
or where the loss of masticatory surface can be restored by a 
suitable prosthesis, a noncompensable rating is warranted.  
It is further noted that this rating contemplates loss of the 
body of bone only through trauma or disease such as 
osteomyelitis and not due to loss of the alveolar process 
through natural resorption.  Treatable carious teeth, missing 
replaceable teeth, a dento-alveolar abscess, pyorrhea 
alveolaris or Vincent's stomatitis will be rated as 
noncompensable. 38 C.F.R. § 4.150, Diagnostic Code 9913 
(1994).

The Rating Schedule now provides that loss of teeth due to 
loss of substance of body of maxilla or mandible without loss 
of continuity where the lost masticatory surface cannot be 
restored by suitable prosthesis and there is a loss of all 
teeth, a 40 percent rating is warranted.  A 30 percent rating 
is warranted for loss of all upper teeth and loss of all 
lower teeth and a 20 percent rating is warranted where all 
upper and lower posterior teeth and all upper and lower 
anterior teeth missing are missing.  Where all upper anterior 
teeth, all lower anterior teeth missing, and all upper and 
lower teeth on one side are missing a 10 percent evaluation 
is warranted.  Where the loss of masticatory surface can be 
restored by suitable prosthesis a zero percent rating is 
warranted.  38 C.F.R. § 4.150, Diagnostic Code 9913.  These 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of  the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas, v. Derwinski, 1 Vet. App. 308 (1991).

The maxilla is one of the bones forming the upper jaw, and 
the mandible is the bone of the lower jaw.  Woodson v. Brown, 
8 Vet. App. 352 (1995), citing Dorland's Illustrated Medical 
Dictionary 994, 984 (28th ed. 1994).

Analysis

After carefully considering the evidence in conjunction with 
applicable law and regulation, the Board finds that 
entitlement to a compensable evaluation for periodontal 
disease is not warranted.  Here, although the record shows 
that the veteran's teeth are missing and is in relative 
equipoise in establishing that the tooth loss and 
periodontitis eventually developed as a result of trauma, the 
clinical data, by history and currently, fails to show that 
all of the veteran's anterior upper and lower teeth are 
missing and that his teeth cannot be replaced by a suitable 
prosthesis.  Instead, the record shows that the veteran wears 
dental prosthesis when he wants to eat solid food and has 
refused to take the requisite steps to obtain a suitable 
dental prosthesis.  Applicable regulation provided that the 
veteran missing or carious teeth if replaceable are to be 
assigned a noncompensable rating.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.

In this case, the Board recognizes that extending from 1987 
to June 1996, the veteran has complained of and continues to 
complain of gum pain, which interfered with wearing denture 
prostheses.  The record however shows that the veteran could 
wear dentures during this time.  At his personal hearing in 
May 1995, the veteran stated that he could wear dentures 
sometime although they kept sliding out and did not function 
properly, and in October 1995, the examiner stated that the 
veteran had a full prosthesis fabricated the year before and 
that the veteran's impairment had no effect on his daily 
activities.  Thus, entitlement to a compensable evaluation 
during this period is not warranted. 

Subsequent to June 1996, the clinical data also fails to show 
that entitlement to a compensable evaluation is warranted.  
At the outset the Board acknowledges the contradictory 
evidence of record concerning whether or not the veteran 
could wear a maxillary prosthesis during this time.  For 
example, in June 1996, the diagnosis was that the veteran's 
defect of 8 and 9 areas prevented him from wearing dentures 
and in July 1996 Dr. P. stated that the veteran's service-
connected disability needed more consideration for an 
increase in disability.  Additionally, Dr. M.P. stated that 
the trauma to number 8 and 9 which is service-connected 
deformed this part of his ridge and he was not able to wear 
upper dentures and on VA examination in April 1997, specific 
evaluation showed that the veteran was not able to wear the 
maxillary prosthesis.  However, the Board points out that 
during this period, the veteran was counseled that 
reconstructive surgery would allow him to wear maxillary 
dentures, but he refused.  The Board also points out that 
during this time, the veteran wore a mandibular prosthesis 
and that he had and continues to have three remaining teeth 
of the lower anterior mandible.  As noted above, the rating 
schedule only allows a compensable rating where all of the 
lower and upper anterior teeth are missing and where loss of 
the masticatory surface cannot be restored by a suitable 
prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (1994 
and 1998).  In this case, the veteran wears mandibular 
dentures and, with surgery, he would be able to wear 
maxillary dentures.  In any event, although in need of 
extraction, on examination in November 1998, teeth numbered 
21, 22, and 27 of the anterior mandible were remaining.  As 
such, all of the lower anterior teeth are not missing.  Id.; 
38 C.F.R. § 4.7.  In light of the foregoing and in spite of 
the contradictory evidence of record, the clinical data 
subsequent to June 1996 also shows that entitlement to a 
compensable evaluation is not warranted.  

As shown above, the Board is cognizant that Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  
Nevertheless, after reviewing the evidence of record 
presented in this case, the Board finds that a noncompensable 
evaluation is warranted and that at no time subsequent to the 
awarding of service connection has the veteran's disability 
shown to be more than noncompensably disabling.  Thus, 
additional consideration in this regard is not warranted.  
The veteran's claim for an initial compensable rating is 
denied.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an initial compensable evaluation for 
periodontal disease is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



